NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     25-MAY-2022
                                                     08:33 AM
                                                     Dkt. 54 SO
                             NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                ADRIANNA DAWN YAKE, Defendant-Appellant.


          APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                         SOUTH KOHALA DIVISION
                       (CASE NO. 3DTC-20-072552)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Wadsworth and McCullen, JJ.)

             Defendant-Appellant Adrianna Dawn Yake appeals from the

District Court of the Third Circuit's May 11, 2021 "Judgment and

Notice of Entry of Judgment"1 convicting Yake of Excessive
Speeding, pursuant to Hawaii Revised Statutes (HRS) § 291C-

105(a)(2) (2020).2      On appeal, Yake challenges the admission of

Hawai#i County Police Department Officer Kimo Keli#ipa#akaua's

(Officer Keli#ipa#akaua) speed-reading testimony for lack of

foundation.      Specifically, Yake contends that "[t]here is nothing

in the record to suggest that his training was in accordance with

[the manufacturer's] requirements."



      1
          The Honorable Jeffrey A. Hawk presiding.
      2
         HRS § 291C-105(a)(2) provides that "[n]o person shall drive a motor
vehicle at a speed exceeding . . . [e]ighty miles per hour or more
irrespective of the applicable state or county speed limit."
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised, we resolve Yake's

appeal as follows, and affirm.

          As an initial matter, however, Yake fails to cite in

her point of error where in the record a specific objection to

the speed-reading testimony was made.     Hawai#i Rules of Appellate

Procedure Rule 28(b)(4) (requiring that each point shall state

"where in the record the alleged error was objected to or the
manner in which the alleged error was brought to the attention of

the court" and that "[p]oints not presented in accordance with

this section will be disregarded, except that the appellate

court, at its option, may notice a plain error not presented");

see also State v. Long, 98 Hawai#i 348, 353, 48 P.3d 595, 600

(2002) (affirming that "a 'lack of foundation' objection

generally is insufficient to preserve foundational issues for

appeal because such an objection does not advise the trial court

of the problems with the foundation").

          Even if Yake did not waive this issue, the State
adduced sufficient evidence to establish that Officer

Keli#ipa#akaua's training was in accordance with the

manufacturer's requirements.    As one of the two prongs necessary

to lay foundation for the admission of a radar speed measurement,

the State must demonstrate the "nature and extent of an officer's

training in the operation of the laser gun meets the requirements

indicated by the manufacturer."    State v. Amiral, 132 Hawai#i

170, 178, 319 P.3d 1178, 1186 (2014) (citation and internal

quotation marks omitted).


                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Here, Officer Keli#ipa#akaua testified that:     (1) his

radar came with a manual, and the manufacturer's name, Applied

Concepts, was on the manual, (2) in his recruit class, he

received three days (24 hours) of training with Sergeant

Christopher Gali on the doppler-based radar where he learned the

overall principles of the doppler and how it measures speed, he

was given practical experience using the radar, and he passed a

written test, (3) in December 2015, he received two days of

training with Applied Concepts from a certified instructor to
become an instructor himself, (4) in 2018, he participated in

another instructor course provided by Applied Concepts, (5) to

use the device, Applied Concepts requires reading and following

the manual, (6) the manual he received and used during training

was specific to the Stalker DSR 2X, which was the model he used

to measure the speed of Yake's car, (7) he thoroughly read the

manual and could summarize the manual, (8) the training he

received from Applied Concepts corresponded with the contents of

the manual, (9) he passed the tests given and became an

instructor, and (10) he was trained to National Highway Traffic
Safety Association standards.

          The District Court found Officer Keli#ipa#akaua's

testimony credible, and we hold that Officer Keli#ipa#akaua's

testimony was sufficient to establish that he was qualified to

operate his speed-reading device.     See State v. Geis, 147 Hawai#i

625, 465 P.3d 1072, CAAP-XX-XXXXXXX, 2020 WL 3317780, at *1

(App. June 18, 2020) (SDO) (holding that similar evidence by the




                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

"State established that Officer [Keli#ipa#akaua] was qualified to

operate his Stalker DSR 2X radar").

          Based on the foregoing, we affirm the District Court's

May 11, 2021 "Judgment and Notice of Entry of Judgment."

          DATED:   Honolulu, Hawai#i, May 25, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Aubrey M.M. Bento,
Deputy Public Defender,               /s/ Clyde J. Wadsworth
for Defendant-Appellant.              Associate Judge

Stephen L. Frye,                      /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
County of Hawai#i,
for Plaintiff-Appellee.




                                  4